Citation Nr: 0602775	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-26 753	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to an initial rating higher than 70 percent 
for post-traumatic stress disorder (PTSD), with secondary 
alcohol abuse.

4.	Entitlement to waiver of the recovery of an overpayment of 
disability compensation benefits in the amount of $1,041.33.

5.	Entitlement to an apportionment of the veteran's 
disability compensation benefits from August 21, 2001 to 
October 22, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
August 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for PTSD and assigned 
an initial 50 percent evaluation retroactively effective from 
January 12, 2001.  The RO denied service connection for 
bilateral hearing loss (affecting both ears) and for 
tinnitus.  

The veteran appealed the denials of service connection for 
hearing loss and tinnitus, as well as the initial rating 
assigned for his PTSD.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  More recently, in a December 
2003 decision, the RO revised its categorization of the 
veteran's psychiatric disability as PTSD with secondary 
alcohol abuse and awarded a higher 70 percent rating for this 
condition with the same effective date as the prior rating - 
January 12, 2001.  He has continued to appeal for an even 
higher evaluation for this disability.  See AB. v. Brown, 
6 Vet. App. 35, 39 (1993) (the veteran is presumed to be 
seeking the highest possible rating for a disability unless 
he expressly indicates otherwise).

The Board's decision concerning the veteran's claim for a 
higher initial evaluation for PTSD is set forth below.  
Unfortunately, however, his claims for service connection for 
bilateral hearing loss and tinnitus require further 
development before being decided on appeal.  And as regarding 
the issues of entitlement to a waiver of the recovery of an 
overpayment of disability compensation benefits in the amount 
of $ 1,041.33, and an apportionment of his disability 
compensation benefits from August 21, 2001 to October 22, 
2001, he has filed a timely notice of disagreement (NOD) in 
response to the RO's denial of these claims.  But the RO has 
not yet issued a statement of the case (SOC) concerning these 
issues.  Consequently, the Board must remand these claims to 
the RO, rather than merely referring them there.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  The remand will occur via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

The Board also notes that, through a statement received at 
the RO in October 2001, the veteran raised the issue of an 
earlier effective date for the grant of service connection 
and assignment of an initial 70 percent rating for PTSD with 
secondary alcohol abuse.  This additional claim, however, is 
not currently before the Board. 38 C.F.R. § 20.200 (2005).  
So it is referred to the RO for appropriate development and 
consideration.

FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran with 
obtaining evidence relevant to the claim for a higher initial 
rating for PTSD, with secondary alcohol abuse, and has also 
notified him of the evidence needed to substantiate this 
claim, including apprising him of whose responsibility - his 
or VA's, it was for obtaining the supporting evidence.

2.	Since the January 12, 2001 effective date of the grant of 
service connection, the veteran's PTSD, with secondary 
alcohol abuse, has been characterized by occupational and 
social impairment involving deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; the objective medical evidence, though, does not 
establish total occupational and social impairment.  

CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 
70 percent for PTSD, with secondary alcohol abuse.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.126, and 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In furtherance of VA's duty to notify a claimant as to the 
procedures under the VCAA for the evidentiary development of 
his claim, the veteran has received numerous VCAA notice 
letters that the RO issued concerning his claim.  In its 
February 2001 correspondence, the RO notified the veteran of 
the recent enactment of the VCAA, as it pertained to his 
then-pending claim for service connection for PTSD.  In this 
letter, the veteran was informed as to the evidence that was 
not of record that was needed to substantiate his claim.  
This correspondence further notified him with regard to the 
mutual obligation between he and VA to obtain pertinent 
evidence, and clarified the specific kind of information and 
evidence that he was expected to provide.  See Quartuccio, 16 
Vet. App. at 186-87.  As explained in greater detail below, 
while the subject of this letter was that of service 
connection for PTSD, it nonetheless provided adequate VCAA 
notice with respect to the "downstream" issue of a higher 
initial rating for this psychiatric disability.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003)  

Thereafter, in a June 2003 letter, the veteran was again 
notified as to the information and evidence needed to 
substantiate his claim, and was informed as to whose 
responsibility it was -- his or VA's, for obtaining the 
supporting evidence.  The RO also acknowledged receipt of his 
recent claim for service connection for alcohol abuse, 
secondary to his service-connected PTSD, and informed him of 
the legal requirements for establishing service connection 
for alcohol abuse on this basis, in accordance with the 
recent holding of the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  The RO then sent him correspondence dated 
in July 2003 that contained essentially the same relevant 
notice information that had been previously set forth in the 
June 2003 letter.

Additional pertinent notice documents sent to the veteran in 
connection with his claim for a higher initial rating, 
include the June 2003 statement of the case (SOC) and 
December 2003 supplemental statement of the case (SSOC).  
These documents included reference to the applicable rating 
criteria for evaluating psychiatric disorders.  And the June 
2003 SOC in particular included citation to 38 C.F.R.        
§ 3.159, the regulation that sets forth the procedures by 
which VA will assist a claimant in the development of a claim 
for compensation benefits.  



The above VCAA notice documents issued to the veteran 
satisfied the first three notice requirements outlined in 38 
C.F.R. § 3.159(b)(1) and Pelegrini II.  That notwithstanding, 
there was no reference in any of these documents to the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the none of the VCAA notice letters issued to 
the veteran contained the precise language specified in 38 
C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The notice letters issued to the 
veteran in February 2001,        June 2003 and July 2003, 
each requested that he inform the RO about any additional 
information or evidence that he wanted it to attempt to 
obtain on his behalf.  So a more generalized request with 
the precise language outlined in            § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In this instance, the February 2001 VCAA letter was issued to 
the veteran prior to the May 2001 RO rating decision that 
represented the initial adjudication of his claim for service 
connection for PTSD -- and that resulted in both the grant of 
service connection for this condition, and assignment of an 
initial 50 percent rating, effective from October 27, 2001.  
So the February 2001 correspondence may be considered to have 
provided timely notice in accordance with the legal criteria 
set forth above.  However, the same cannot be said as to the 
subsequent June 2003 and July 2003 notice letters.  These 
letters were not sent in accordance with the sequence of 
events outlined in Pelegrini II with regard to what will 
constitute timely VCAA notice.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board finds that any defect in the timing of this notice 
has not prejudiced the veteran with respect to the continued 
evidentiary development of his claim.  Following the issuance 
of the above-noted June 2003 and July 2003 letters, 
the veteran had ample opportunity to respond with supporting 
evidence and/or argument prior to the RO's issuance of the 
December 2003 rating decision that granted an initial 70 
percent rating, but no higher rating, for his service-
connected psychiatric disability.  The veteran responded in 
July 2003 that all relevant treatment for this condition had 
been received at the Syracuse VA Medical Center (VAMC).  In 
this regard, the RO has obtained medical records from this 
facility dated since as early as January 2001, the beginning 
of the time period under consideration with regard to his 
claim for increase.  The RO also arranged for him to undergo 
examination around this time period, in August 2003, to 
obtain more contemporaneous findings concerning his service-
connected disability.    
 
For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of... claim by VA ") (citing Pelegrini II, 
18 Vet. App. at 122-24).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The RO has obtained the veteran's VA outpatient and 
hospitalization records from the Syracuse and Canandaigua 
VAMCs, and has also arranged for the veteran to undergo 
numerous VA examinations in connection with the claims on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran has submitted a May 2002 letter from a counselor 
at the Buffalo Vet Center, and various personal statements.  
He has not at any point requested the opportunity to testify 
at a hearing in support of his claim. 38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Background

Treatment records from the Canandaigua VAMC reflect that the 
veteran underwent a one-month psychiatric hospitalization in 
October 2000.  The diagnosis on discharge was mixed substance 
dependence; and depression, recurrent, possibly secondary to 
PTSD.   

Records from the Syracuse VAMC dated from January 2001 to 
March 2002, indicate that he attended group counseling 
sessions for symptoms related to PTSD on a regular basis.  He 
also attended group therapy sessions involving individuals 
who had a history of alcohol abuse.    

On VA examination in March 2001, the veteran reported that he 
had recently completed an alcohol rehabilitation program.  He 
indicated that he had last worked in 2000.  He complained of 
symptoms that included flashbacks, hypervigilance, 
intermittent nightmares, distrustfulness of others, and 
avoidance of crowds.  The veteran stated that he had been 
receiving ongoing treatment for depression as part of his 
substance abuse counseling.  He reported that he had 
previously thought of suicide in 2000, but did not have a 
history of any suicide attempts.  He further stated that he 
had significant problems with temper control, and social 
isolation.  The examiner noted with respect to the veteran's 
treatment history, that he was then in intensive outpatient 
treatment and psychotherapy that addressed both PTSD 
symptoms, and relapse prevention issues regarding his 
alcoholism.  He was also taking various psychotropic 
medications as part of his course of treatment.  

A mental status examination revealed that the veteran's 
appearance, attitude and behaviors were grossly within normal 
limits.  His attire was somewhat unkempt, and his hygiene was 
somewhat poor.  He made good eye contact, and his sensorium 
was intact.  He was oriented times three.  His speech was 
somewhat pressured, and at times it was circumstantial.  
Otherwise, it was relevant, coherent and goal-directed.  His 
thought processes were rational and coherent.  There was no 
evidence of hallucinations or delusions.  There was also no 
indication of obsessions, compulsions, specific phobias or 
ritualistic behaviors.  The veteran did poorly on tasks of 
short-term memory and concentration.  He stated that this was 
likely due to the fact that he had not been sleeping well for 
some time, and that his concentration was impaired.  His mood 
was distressed and intermittently irritable.  His affect was 
somewhat constricted, although there was some breakthrough 
with angry affect that was self-contained and not directed at 
the examiner.  The veteran's history and presentation 
suggested that episodically he may have had difficulty in 
expressing affect appropriately and with proper restraint in 
social situations.  

The examiner observed that the veteran appeared to have some 
detachment and estrangement from others, a restricted range 
of affect, a sense of foreboding, and exaggerated startle 
response.  He also had a longstanding history of significant 
alcohol abuse, in early remission, which in the examiner's 
opinion was secondary to his PTSD, and was an attempt to 
medicate his PTSD symptoms.  The veteran's insight and 
judgment regarding his PTSD symptoms was fair; this reflected 
an improvement when compared to several months ago when he 
was abusing alcohol.  Impulse control problems were noted.  
There was no suicidal or homicidal plan or ideation.  No 
psychotic symptoms were noted.   

The examiner provided a diagnosis of PTSD, chronic, moderate-
severe; and alcohol abuse in early remission.  He assigned a 
Global Assessment of Functioning (GAF) score of 60.  The 
examiner further indicated that there were areas of 
limitation involving the veteran's performance of some daily 
activities.  While the veteran's basic skill level for 
independent living was intact, his ability to perform 
activities that required contact with the public was 
impaired.  He was able to perform simple household chores and 
to manage funds in his best interests.  His level of 
occupational and social functioning was estimated to be 
moderately to severely impaired.  It was also noted that if 
he were to return to work, he would probably have significant 
difficulties in maintaining appropriate composure with peers 
and coworkers, and might also have mild difficulties carrying 
out more complex work-related duties on a reliable basis.  

In a May 2001 rating decision, the RO granted service 
connection for PTSD, and assigned an initial 50 percent 
evaluation, effective from January 12, 2001.  

In his May 2002 letter, a counselor at the Buffalo Vet Center 
indicated that the veteran had been undergoing treatment at 
that facility since 1985 for alcohol abuse, and for PTSD-
related symptoms.  The counselor stated that the veteran 
continued to be unemployed, and to find it difficult to 
maintain a relationship with his wife and to have other 
social relationships.      
Additional records from the Syracuse VAMC dated from March 
2002 to March 2003, show that he continued to receive therapy 
on a group and individual basis for PTSD, and substance abuse 
in sustained remission.  An April 2002 report in particular 
includes a physician's clinical assessment of panic disorder 
with agoraphobia, and bipolar disorder.  

The report of an August 2003 VA examination (conducted by the 
same psychologist that had previously examined the veteran in 
May 2001), notes that the veteran had been in continued 
intensive outpatient treatment at the Syracuse VAMC since 
September 2000.  His recent treatment notes indicated that he 
was experiencing increased symptoms.  According to the 
examiner, this was in part related to the positive 
development that the veteran was no longer attempting to 
"numb" his symptoms with alcohol.  On mental status 
examination, the veteran's appearance, attitude, and 
behaviors were grossly within normal limits.  His attire was 
somewhat unkempt and soiled.  He answered all questions 
appropriately, although at times he presented as somewhat 
irritable.  He made good eye contact, and his sensorium 
appeared intact.  He was oriented times three.  His speech 
was loud and pressured, and at times it was tangential.  
Otherwise, it was relevant, coherent, and adequately 
productive.  His thought processes were rational and goal-
directed.  There was no evidence of hallucinations or 
delusions.  There was also no evidence of specific 
obsessions, compulsions, phobias or ritualistic behaviors.  
Mental testing procedures revealed ongoing difficulties with 
short-term memory and concentration.  The veteran's mood was 
distressed with some irritability noted.  The examiner noted 
that he attempted to cover up his distress and anxiety with 
sarcasm and humor, and not altogether inappropriately.  His 
affect was somewhat irritable but otherwise constricted.    

The examiner also observed that compared to when he had first 
evaluated the veteran in 2001, there had been a significant 
increase in the severity of his PTSD symptoms.  It was noted 
that he was prone to recurring intrusive recollections, sleep 
disturbances, flashbacks, and avoidance of crowds.  These 
symptoms often resulted in anxiety, stress and episodes of 
irritability.  The veteran seldom left his house out of fear 
that he would exacerbate his PTSD symptoms.  He had a chronic 
propensity towards emotional estrangement and detachment from 
others, along with a restricted range of affect.  He also 
remained prone to rage responses.  He had marked 
hypervigilance, and an increased difficulty with 
concentration and short-term memory.  The examiner observed 
that the veteran's alcohol abuse continued to appear to have 
been an attempt to self-medicate his PTSD symptoms, and that 
his alcohol abuse was still in sustained remission.  Also 
noted was that his impulse control remained tenuously intact 
at that time.  He had no suicidal or homicidal ideation.  His 
insight and judgment were generally good regarding his PTSD 
symptoms.  

The diagnosis was PTSD, chronic and severe, with an assigned 
GAF score of 48.  It was further noted that the veteran had 
some areas of limited performance or ability regarding 
activities of daily living, including situations that 
required dealing with the public or with crowds.  He was able 
to care for his personal needs and personal grooming, and to 
manage funds in his own best interests.  He did have an 
improved relationship with his wife, but remained somewhat 
distant, and otherwise he had little in the way of social 
support system other than his group psychotherapy.  In the 
view of the examiner, he was unemployable, and an attempt to 
return to work could result in a marked exacerbation of PTSD 
symptoms.  He described the veteran as having a severe level 
of occupational and social functioning.   

In a December 2003 rating decision, the RO amended the 
veteran's service-connected psychiatric disability to PTSD 
with secondary alcohol abuse (for which service connection 
may be granted on a secondary basis, as indicated in the 
Federal Circuit's holding in Allen v. Principi, 237 F.3d 
1368, 1381 (Fed. Cir. 2001)), and assigned a higher 70 
percent rating, effective from January 12, 2001.  At this 
time, the RO also granted a total disability rating based on 
individual unemployability (TDIU), effective October 27, 
2001.   

Governing Laws, Regulations and Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2005).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

That said, the specified factors for each incremental 
psychiatric rating are not requirements for a particular 
rating but are examples providing guidance as to the type and 
degree of severity, or their effects on social and work 
situations.  Thus, any analysis should not be limited solely 
to whether the symptoms listed in the rating scheme are 
exhibited; rather, consideration must be given to factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The veteran's service-connected PTSD, with secondary alcohol 
abuse, has been rated as 70 percent disabling since the 
effective date of the grant of service connection under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411, according to a 
General Rating Formula for Mental Disorders.   

Under that formula, a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, DC 9411.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Based upon a comprehensive review of the clinical findings of 
record, the currently assigned 70 percent initial evaluation 
reflects the appropriate rating for the veteran's service-
connected PTSD, with secondary alcohol abuse.

The report of the veteran's March 2001 VA examination, which 
provides the first in-depth discussion of the severity of his 
psychiatric disability since the effective date of the RO's 
grant of service connection, indicates his reported symptoms 
included hypervigilance, flashbacks, sleep disturbances, 
suspiciousness, avoidance of crowds, depression, anger and 
irritability, and social isolation.  He also reported a 
previous instance of a suicidal thought, but no history of 
suicidal attempts.  It was noted objectively that his attire 
was unkempt and hygiene somewhat poor, speech was pressured 
and circumstantial, mood was distressed, and short-term 
memory and concentration appeared impaired.  Also noted was 
an exaggerated startle response, restricted affect, and 
difficulty expressing affect appropriately in social 
situations.  However, he at that time demonstrated an 
attitude and behavior grossly within normal limits, speech 
that was at least coherent and goal-directed, and rational 
and coherent thought processes.  There were no 
hallucinations, delusions, compulsions, or signs of any 
psychosis.  The examiner diagnosed PTSD, moderate to severe 
in degree, along with alcohol abuse in remission.    

Considering the evidence thus far according to the veteran's 
symptoms, which as explained above is the basis for the 
evaluation of a psychiatric condition under the applicable 
rating criteria, the degree of occupational and social 
impairment shown at most is consistent with a 70 percent 
level of disability.  While the symptoms identified above do 
not all correspond to this level of disability, and the 
majority would indicate a lesser degree of impairment, there 
is sufficient evidence of at least some symptoms that are 
directly included within the criteria for a 70 percent 
rating, including the examiner's notation as to limitations 
in the performance of some daily activities and on 
employability at that time.  

The veteran underwent VA examination again for his 
psychiatric disability in  August 2003.  This evidence 
requires the most careful consideration as to whether a 
higher evaluation is warranted in this case, in view of the 
statement of the psychologist evaluating the veteran that 
there had been a perceptible increase in the overall severity 
of his condition since the prior examination.  The clinical 
findings obtained on this instance were similar in many 
respects to those previously noted.  For instance, his speech 
at times was pressured and could be tangential, although 
overall it was relevant, coherent and adequately productive.  
Some additional manifestations of his psychiatric condition 
were noted including that PTSD symptoms often led to anxiety, 
stress and episodes of irritability, and as a result he 
seldom left his house out of fear of exacerbations of these 
symptoms.  He was also noted to have a propensity towards 
emotional estrangement form others, and to be subject to 
difficulty with concentration and short-term memory.  The 
examiner expressed the viewpoint that the veteran was 
unemployable, and that returning to work could result in a 
significant exacerbation of his symptoms.  The diagnosis was 
PTSD, chronic and severe.

Also noted, however, was that sensorium remained intact, and 
the veteran's general attitude and behavior were within 
normal limits.  There was no sign of suicidal or homicidal 
ideation.  Thought processes were rational and goal-directed, 
and there was an absence of hallucinations or delusions, 
compulsions, or phobias.  
These more recent findings continue to correspond to a level 
of psychiatric impairment that is most consistent with a 70 
percent disability rating -- or in other words, occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood.  
Additionally, the veteran has not been shown to experience 
any symptoms that are demonstrative of a maximum 100 percent 
schedular rating for his service-connected psychiatric 
disability, including any of the following symptoms:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  While the 
veteran has reported having a previous thought of suicide in 
2000, there is no history of suicide attempts or recurrence 
of this symptom.  The extent of this symptom does not suggest 
persistent danger of hurting oneself or others, which is 
another component included in the criteria for a 100 percent 
evaluation for mental disorders.  See 38 C.F.R § 4.130, DC 
9411.   

As indicated above, the more recent August 2003 VA examiner 
has also provided a diagnosis of severe PTSD, however, this 
clinical assessment in and of itself does not establish 
entitlement to any higher evaluation separate and apart from 
those objective symptoms shown.  Rather, pursuant to 38 
C.F.R. § 4.126(a), when evaluating a mental disorder, the 
disability in question is to be rated on the basis of all of 
the evidence of record that bears on occupational and social 
impairment -- rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
See, too, Janssen v. Principi, 15 Vet. App. 370, 379 (2001).  
Moreover, the RO has amended the initial grant of service 
connection for PTSD to include secondary alcohol abuse, but 
this does not provide any support for a higher evaluation 
given that the record clearly establishes that his previous 
alcohol abuse problem is now in remission.  See, again, 38 
C.F.R. § 4.126(a) (evidence to be considered in evaluating 
mental disorders includes, in addition to the frequency, 
severity, and duration of the psychiatric symptoms, the 
length of remissions and the capacity for adjustment during 
remission).  

The GAF scores assigned during each of the above VA 
examinations for the veteran's service-connected PTSD are 
also consistent with the current assigned 70 percent 
disability rating.  On examination in March 2001, the 
examiner assigned a GAF score of 60, and on examination in 
August 2003 the evaluating psychologist provided an updated 
GAF score of 48.  The GAF score is a scaled rating reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Per 
the DSM-IV, a GAF score of 51 to 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41 to 
50, by comparison, is indicative of serious impairment in 
social, occupational, or school functioning.  In this 
instance, the GAF of 60 that was assigned in March 2001 tends 
to establish an even lesser degree of impairment than that 
represented by a 70 percent rating.  And the subsequent GAF 
of 48, while indicative of serious impairment in social and 
occupational functioning (though no further degree of 
disability), is entirely consistent with the current 
70 percent evaluation.     

Hence, there is no evidentiary basis for an initial 
disability rating higher than 70 percent under the provisions 
of the VA rating schedule.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  As a 
preliminary matter, note that the veteran is currently 
receiving a TDIU, effective from October 27, 2001.  As the 
effective date of the grant of service connection for PTSD 
with secondary alcohol abuse (with a 70 percent rating) is 
January 12, 2001, his award of compensation benefits for a 
psychiatric disability has overlapped with his receipt of a 
TDIU with the exception of the first ten-months following the 
initial grant of service connection.  A TDIU generally may 
not be assigned concurrently with a 100 percent schedular 
rating already in effect for a service-connected disability 
(see 38 C.F.R. § 4.16(a); VAOPGPREC 6-99 (June 7, 1999)).  
However, the veteran may request a 100 percent extraschedular 
rating for his psychiatric disability notwithstanding the 
prior grant of a TDIU as this rating represents the greater 
benefit.  See, too, Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001) (also 
discussing the interplay between a TDIU and a 100-percent 
schedular or extraschedular rating).

Turning to the question of whether the present case warrants 
referral to the RO for consideration of an extraschedular 
rating, the medical evidence does not reflect marked 
interference with employment, meaning above and beyond that 
contemplated by the veteran's current schedular rating.  
While the August 2003 VA examiner expressed the viewpoint 
that the veteran was in effect unemployable due to PTSD, and 
that if he were to return to a workplace environment, he 
would be at high risk for recurring episodes of anger and 
irritability, the evidence generally does not indicate he has 
in fact experienced the significant loss of functional skills 
and capabilities necessary to maintain substantially gainful 
employment.  He was also noted to have rational and goal-
directed thought processes, and speech that was for the most 
part, relevant, coherent and productive.  Thus, the extent of 
impairment in employment capacity overall is most consistent 
with the 70 percent level of impairment that has already been 
assigned for this disability.  See 38 C.F.R. § 4.1 
("[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  See 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Accordingly, the conclusion expressed by the August 2003 
examiner may be sufficient to support assignment of the TDIU, 
but does not demonstrate marked impairment in employability 
beyond that for which a 70 percent disability evaluation is 
appropriate.      

Furthermore, there is also no indication the veteran's 
service-connected psychiatric disability has necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In this regard, the August 2003 examiner 
specifically observed that the veteran's recent course of 
outpatient treatment had permitted him to maintain his 
present level of functioning in the community for three 
years, and had precluded the need for psychiatric 
hospitalization.

Thus, in the absence of the evidence of such factors that 
would show an exceptional or unusual disability picture, the 
Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, an initial evaluation higher than 70 percent for 
the veteran's PTSD with secondary alcohol abuse, since 
January 12, 2001, is not warranted.  The preponderance of the 
evidence is against the claim for a higher rating, 
so the benefit-of-the-doubt rule is not applicable.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial evaluation higher than 70 percent for PTSD, with 
secondary alcohol abuse, is denied.


REMAND

Further development of the medical evidence is needed 
concerning the veteran's claims for service connection for 
bilateral hearing loss and for tinnitus, to include a VA 
examination that addresses the current status and treatment 
history of these claimed conditions.  



The veteran has claimed that he developed hearing loss and 
tinnitus as the result of significant noise exposure in 
service, during his involvement in numerous military 
campaigns in his capacity as a medic while serving in 
Vietnam.  A preliminary review of his service medical records 
(SMRs) does not reveal any record of hearing loss on his 
separation audiogram, or complaints during service of 
excessive noise exposure -- however, that alone does not 
preclude him from establishing his entitlement to service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Rather, service connection may nonetheless be 
granted when there is a post-service diagnosis of hearing 
loss (that meets the legal requirements set forth under 38 
C.F.R. § 3.385), in addition to medical evidence establishing 
that this disability is causally related to military service.  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  See also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).   

In this instance, the veteran's post-service medical records 
indicate that, during a September 2000 physical evaluation at 
the Syracuse VAMC to address his general medical condition, 
he reported that he had a history of hearing frequency loss 
affecting the left ear.  There is no record of any follow-up 
consultation or testing to determine the extent of any actual 
hearing loss.  During a recent VA examination in August 2003, 
for a claimed liver condition, it was also noted with respect 
to his medical history that he reported extensive itching and 
discomfort in his left ear canal, and that he had not been 
able to resolve this problem.  Additionally, with respect to 
his claimed noise exposure during service, the Board notes 
that his DD Form 214 indicates his receipt of the Combat 
Medical Badge, which generally will serve as conclusive 
evidence of combat service.  See VA's Adjudication Procedure 
Manual (M21-1), Part VI, Change 112, para 11.37(b)(1) 
(March 10, 2004).  See also VAOGCPREC 12-99 (Oct. 18, 1999).  
Consequently, his assertions regarding in-service injury from 
acoustic trauma provides credible evidence as to a disease or 
injury allegedly incurred in or aggravated by service, if 
consistent with the circumstances or conditions of service.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  
See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Arms v. West, 12 Vet. App. 188 (1999).  

In accordance with the VCAA and its attendant provisions 
regarding the evidentiary development of a claim for 
compensation benefits, VA's duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  See also 38 
U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In view of the above circumstances, a VA examination 
is necessary to determine whether the veteran currently has a 
hearing loss disability (again, within the regulatory 
requirements provided under 38 C.F.R. § 3.385) and tinnitus, 
and if either condition is present, whether it is 
etiologically related to the acute noise exposure he has 
alleged occurred during his military service.

Furthermore, as alluded to previously, this case involves two 
claims for which the RO has already issued a denial, and the 
veteran has expressed a valid NOD, but further action is 
still required in order to provide him with an SOC -- these 
claims are for entitlement to a waiver of the recovery of an 
overpayment of disability compensation benefits in the amount 
of $ 1,041.33; and an apportionment of disability 
compensation benefits from August 21, 2001 to October 22, 
2001.  

These matters originated from actions taken by the RO 
following receipt of information that the veteran had been 
incarcerated from June to October 2001.  In a November 2002 
letter, the RO informed him that it had reduced his level of 
monthly compensation to the 10-percent level from August 21, 
2001 to October 22, 2001, as required under VA regulations 
during a period of incarceration; he was also notified, 
however, of the apportionment of the withheld amount of his 
benefits (of $568.00) to his spouse during this time frame.  
In a subsequent February 2003 decision, the RO denied his 
claim for waiver of the recovery of an overpayment in the 
amount of $ 1,041.33 (due to late notification to VA of his 
previous incarceration).  In a July 2003 statement, he 
requested clarification as to the denial of his waiver of 
indebtedness claim, indicating that his wife had never 
received an apportionment, and inquiring whether her 
entitlement to the apportioned amount would reduce the 
indebtedness due to overpayment.  In an August 2003 letter, 
the RO responded that benefits were then being withheld to 
recoup the overpayment (in accordance with the February 2003 
decision), and that on closer review, an apportionment was 
not warranted inasmuch as the overpayment was due to a delay 
in notification, and also the proper application for 
apportionment had not been filed.

Later that same month, in response, the veteran continued to 
request clarification and to take issue with the RO's 
determination both with regard to the waiver of indebtedness 
and apportionment issues.  Under these circumstances, the 
Board construes the veteran's most recent correspondence as a 
timely NOD with respect to the denials of both the claims for 
waiver of the recovery of an overpayment of disability 
compensation benefits in the amount of $ 1,041.33, and an 
apportionment of disability compensation benefits 
retroactively from August 21, 2001 to October 22, 2001 (which 
he has filed on behalf of his spouse).  See 38 C.F.R. 
§ 20.201 (2005).  But the RO has not provided him an SOC in 
response to this NOD, nor has he been given an opportunity to 
perfect an appeal to the Board concerning these additional 
issues by filing a timely substantive appeal (VA Form 9 or 
equivalent statement).  Where, as here, the veteran has 
submitted a timely NOD, and the RO has not issued an SOC 
providing him the opportunity to perfect an appeal as to the 
benefits sought, the claims must be remanded to the RO for 
issuance of an SOC as opposed to merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).

Since the disposition of the claim for an apportionment 
involves a similar factual basis, and may affect the final 
determination on, the claim for waiver of indebtedness, these 
claims are inextricably intertwined, and hence, the RO should 
adjudicate these claims together (to include preparation of 
an SOC, and all further development should the veteran 
eventually perfect an appeal as to either issue). See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue 
has been rendered).  Consideration of these matters together 
will ensure that the RO avoids piecemeal adjudication of the 
claims.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).



Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Obtain all available outpatient 
treatment records from the Syracuse 
VAMC dated from March 2003.  Then 
associate all records that are received 
with the claims file.  

2.	Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, 
to determine the nature, severity, and 
etiology of any current bilateral 
hearing loss and tinnitus he may have.  
Conduct all diagnostic testing and 
evaluation needed to make these 
determinations. The examiner is then 
requested to indicate whether the 
veteran currently has bilateral hearing 
loss sufficient to meet the threshold 
minimum requirements of 38 C.F.R. § 
3.385, and further, whether he has 
tinnitus.  If either condition is 
present, the examiner should provide an 
opinion as to whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that the veteran's 
bilateral hearing loss and/or tinnitus 
is etiologically related to his 
military service, including especially 
any acoustic trauma that he reports he 
was exposed to during service, and 
taking into consideration his medical, 
occupational and recreational history 
prior to and since service.  
The examiner should discuss the 
rationale for all opinions expressed.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  Also, in 
order to facilitate making these 
important determinations, the examiner 
should review the relevant medical 
history in the veteran's claims file, 
including a complete copy of this 
remand.  

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the veteran's 
claims for service connection for 
bilateral hearing loss and tinnitus 
in light of the additional evidence 
obtained.  If these claims are not 
granted to his satisfaction, prepare a 
SSOC and send it to him and his 
representative.  Give them time to 
respond before returning these claims 
to the Board for further appellate 
consideration.

5.	Send the veteran an SOC concerning 
the additional issues of entitlement to 
a waiver of the recovery of an 
overpayment of disability compensation 
benefits in the amount of $ 1,041.33, 
and for an apportionment of disability 
compensation benefits for the time 
period from August 21, 2001 to October 
22, 2001.  He and his representative 
also must be given an opportunity to 
"perfect" an appeal to the Board on 
these additional issues by submitting a 
timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  And 
if, and only if, he perfects a timely 
appeal should these claims be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


